Case: 15-51160      Document: 00513663850         Page: 1    Date Filed: 09/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-51160
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       September 2, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JUAN DIAZ-REBOLLAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-382-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Juan Diaz-Rebollar challenges the 60-month term of imprisonment
imposed following his guilty-plea conviction of illegal reentry, in violation of
8 U.S.C. § 1326. He argues that the non-guidelines sentence, which is above
the advisory guidelines range of 21 to 27 months, is unreasonable and greater
than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51160    Document: 00513663850     Page: 2   Date Filed: 09/02/2016


                                 No. 15-51160

      This court reviews the sentence for substantive reasonableness under
the abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
In Diaz-Rebollar’s case, the district court properly calculated the advisory
guidelines sentence, allowed the parties to present argument, and considered
the § 3553(a) factors in light of his personal characteristics, criminal history,
and the need for the sentence to deter criminal conduct. See Gall, 552 U.S. at
53; § 3553(a). Additionally, this court has upheld above-guidelines sentences
of similar or greater magnitudes. See United States v. Jones, 444 F.3d 430,
433, 442 (5th Cir. 2006); United States v. Smith, 417 F.3d 483, 492 (5th Cir.
2005); United States v. Daughenbaugh, 49 F.3d 171, 174-75 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                       2